NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
1                                    ______________

                                           No. 19-1860
1                                        ______________

                                        MARY BRIDGES,
                                                 Appellant

                                                 v.

                              DETECTIVE JOSE M. TORRES, JR.
1                                    ______________

                           Appeal from the United States District Court
                                    for the District of New Jersey
                                      (D.C. No. 1-17-cv-07107)
                          District Judge: Honorable Joseph H. Rodriguez
1                                          ______________

                        Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                       January 28, 2020
1                                      ______________

                 Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges.

                                      (Filed: April 16, 2020)
1                                        ______________

                                            OPINION*
1                                        ______________




           *
             This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
    does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Appellant Mary Bridges alleges that members of the City of Bridgeton Police

Department’s Tactical Entry Team (“Entry Team”) mistakenly entered her home based

on a search warrant that lacked probable cause. She asserts that the execution of the

search warrant, which depended on an affidavit prepared by Detective Jose M. Torres, Jr.,

violated her Fourth Amendment rights as well as New Jersey law. We disagree and will

affirm the District Court’s grant of Torres’ motion to dismiss.

                                            I.

       On November 16, 2015, Torres, a detective assigned to the Cumberland County

Prosecutor’s Office Organized Crime Bureau (“OCB”), applied for a warrant to search 12

Spruce Street in Bridgeton, New Jersey, which happened to be Bridges’ residence. The

OCB believed that an individual named Wayne A. McClain was distributing controlled

substances from the residence. According to Torres’ affidavit in support of the search

warrant, a reliable confidential informant (“CI”) stated that he or she knew McClain for

many years and could purchase heroin from him. The CI expressed that he or she

witnessed McClain distribute large quantities of narcotics from the residence in the past.

       Torres arranged for the CI to complete two controlled buys of narcotics from

McClain. In mid-October 2015, the CI met McClain at a prearranged location and

purchased heroin. Immediately after the transaction, a surveillance team followed

McClain’s vehicle back to 12 Spruce Street. The second controlled buy occurred one

month later. The surveillance team observed McClain enter a vehicle parked in front of

the residence and drive to a prearranged location, where the CI again purchased heroin

                                             2
from McClain. After the transaction, the surveillance team again followed McClain back

to 12 Spruce Street.

       Torres subsequently drafted a search warrant application. Cumberland County

Superior Court Judge Robert G. Malestein granted Torres’ application and issued a

warrant authorizing entry into 12 Spruce Street. On November 24, 2015, the Entry Team

executed the search warrant. Determining that Bridges was the only occupant, the Entry

Team realized that the residence did not contain the sought-for evidence specified in the

search warrant.

       Bridges then filed this lawsuit against Torres. She alleges that the execution of the

search warrant violated her Fourth Amendment rights and New Jersey law because it was

premised on Torres’ erroneous affidavit.1 Since Bridges failed “to set forth a

constitutional violation of her civil rights because the allegations sound in negligence,”

the District Court granted Torres’ motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). Bridges v. Torres, No. 1-17-cv-7101, 2019 WL 1238826, at *3

(D.N.J. Mar. 18, 2019). Bridges filed a notice of appeal on April 16, 2019.

                                            II.

       The District of New Jersey had jurisdiction over Bridges’ claims under 28 U.S.C.

§§ 1331 and 1367. We have jurisdiction over final orders of the District Court pursuant

to 28 U.S.C. § 1291.



       1
         Bridges sues under 42 U.S.C. § 1983; N.J. Stat. Ann. § 10:6-2, the New Jersey
Civil Rights Act (“NJCRA”); and N.J. Stat. Ann. § 59:1-1 et seq., the New Jersey Tort
Claims Act (“NJTCA”).
                                             3
       We exercise plenary review over a district court’s grant of a motion to dismiss for

failure to state a claim. Foglia v. Renal Ventures Mgmt., 754 F.3d 153, 154 n.1 (3d Cir.

2014). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). Conclusory

allegations and legal conclusions are not sufficient. Id.

       “Although a district court may not consider matters extraneous to the pleadings, a

document integral to or explicitly relied upon in the complaint may be considered

without converting the motion to dismiss into one for summary judgment.” U.S. Express

Lines Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002) (emphasis in original) (internal

quotation marks omitted). Courts may also consider an “undisputedly authentic

document” attached “as an exhibit to a motion to dismiss if the plaintiff’s claims are

based on the document.” Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d
1192, 1196 (3d Cir. 1993). Thus, while Bridges did not attach Torres’ application to her

complaint, we may consider it all the same.

                                              III.

       An officer’s affidavit supporting a search warrant is presumptively valid. Franks

v. Delaware, 438 U.S. 154, 171 (1978). To rebut this presumption via her § 1983 and

NJCRA claims,2 Bridges must prove the following by a preponderance of the evidence:



       2
         “Section 1983 provides a remedy against ‘any person’ who, under color of state
law, deprives another of rights protected by the Constitution.” Collins v. City of Harker
Heights, 503 U.S. 115, 120 (1992). The New Jersey Supreme Court has noted that the
                                               4
“(1) that the affiant knowingly and deliberately, or with a reckless disregard for the truth,

made false statements or omissions that create a falsehood in applying for a warrant; and

(2) that such statements or omissions are material, or necessary, to the finding of probable

cause.” Sherwood v. Mulvihill, 113 F.3d 396, 399 (3d Cir. 1997). “Allegations of

negligence or innocent mistake are insufficient.” Franks, 438 U.S. at 171.

       Bridges presents only one fact that she claims Torres deliberately misrepresented

or omitted when obtaining the warrant: that neither the police nor the CI saw McClain

come or go through the doors of 12 Spruce Street. However, Torres’ affidavit was clear

that the police saw only that McClain came and left from a vehicle parked in front of that

address. As a result, that purported omission is immaterial in context. See Sherwood,
113 F.3d at 399. Nor does she allege that Torres otherwise acted with reckless disregard

for the truth in applying for the warrant. Therefore, the District Court correctly held that

Torres did not knowingly or recklessly infringe upon Bridges’ Fourth Amendment rights.

       Bridges argues that Torres’ affidavit failed to establish probable cause because it

was based on an informant’s tip lacking an adequate basis of knowledge and was

uncorroborated by Torres. While noting “that it was important to evaluate an informant’s

veracity, reliability, and basis of knowledge, the [Supreme] Court rejected the rigid

application of ‘separate and independent requirements,’” and instead stressed “that

probable cause could be established only by examining the ‘totality of the




NJCRA “is modeled off of” and guided by interpretations of § 1983. Tumpson v. Farina,
95 A.3d 210, 223–25 (N.J. 2014).

                                              5
circumstances.’” United States v. Nelson, 284 F.3d 472, 479 (3d Cir. 2002) (quoting

Illinois v. Gates, 462 U.S. 213, 230–31 (1983)). “[A]n affidavit relying on hearsay is not

to be deemed insufficient on that score, so long as a substantial basis for crediting the

hearsay is presented.” Gates, 462 U.S. at 241–42 (internal quotation marks omitted).

       Torres did not exclusively rely on an informant’s tip or fail to present

corroborating evidence. The CI was previously reliable in other narcotics investigations,

had known McClain for many years, and witnessed McClain distribute large quantities of

narcotics from 12 Spruce Street. To confirm this information, the surveillance team

observed the CI conduct two controlled buys from McClain and followed him as he

returned to 12 Spruce Street immediately after the transactions. It was thus reasonable

for Torres to rely on information provided by the CI. See Alabama v. White, 496 U.S.
325, 331–32 (1990) (holding that “independent corroboration by the police” of an

informant’s statements bolsters their credibility). The affidavit provided corroborating

evidence and “[s]ufficient information . . . to the magistrate . . . to determine probable

cause.” Gates, 462 U.S. at 239.

       The District Court did not err when it concluded that Bridges’ allegations do not

set forth a Fourth Amendment violation. Since no Fourth Amendment violation

occurred, we will not address Torres’ qualified immunity defense.3



       3
         Lastly, Bridges also asserts tort claims under the NJTCA for intrusion on
seclusion and negligence. Bridges abandoned these claims because she failed to “present
an argument in support of those issues in [her] opening brief.” Kost v. Kozakiewicz, 1
F.3d 176, 182 (3d Cir. 1993). Her mention of the NJTCA in the opening brief’s last
sentence is “cursory treatment [that is] insufficient to preserve the issue on appeal.” Id.
                                              6
                                          IV.

      For the foregoing reasons, we will affirm the District Court’s order granting

Torres’ motion to dismiss.




                                           7